CHITTENDEN, J.
Epitomized Opinion
Simon, the relator, brought an action as a citizen and taxpayer of Wood county, seeking to restrain Coriell and others from proceeding with a general appraisement of the real estate in Wood county. The petition alleged that the county auditor, in pursuance to statutory duties, found that the real estate in Wood county stood upon the tax duplicate at its true value in money in the aggregate. The county commissioners ordered a reappraisal and in pursuance thereto the county auditor employed extra assistants, but claimed that the tax commission had not made an order requiring a general appraisement and was therefore illegal. A demurrer was filed to the petition, which was sustained by the lower court. Appeal was then prosecuted. In dismissing the petition, the court of appeals held:
As the petition failed to show any disregard of the requirements of the statute, with reference to the manner of assessing the property, the demurrer must be sustained.